Case 3:17-cv-00007-GTS-ML Document 101-16 Filed 05/31/19 Page 1 of 7

Wd T2-6T:¢T

  

£40 1 Beg 8T0z “E PO
¢ ; SUSPOUT
g a or em ste : aq MICA LOSS? ” 7
oct ect § THN “pe So — BuEsndasey _ Mev ‘ueaying : YON: ANOMMSSED VST. Of | TE istog/ee/zo pSerz
ae ; ysiueds 9 aad peddpis AUULA :S]UBUILIOD
. : . oe ce ve wuts vate onan fees
z ~ eo: ‘er ! ‘fe | z - Buisndwie tag ava
ae ed ed oS ON cam oane TEN” OF 1S __syroeseerer zene
‘sarang ia 1 Ht 21, NO: oe BUuOd oy papa.p: ‘spouied DEUS}IOUS “PAYIO] SEM: 51 ‘pue JOOP By] pag ay “a]E] sam ay PSeOIPUl JUueouiA, M/D :
ob J “jou PIP pue aouepind Oo} JUBA ay ples *¢ poued sep Ad wo. Juend iL *SIUSLULUOD
; Quapouy nas ae
3 ; Paquaumag Arle UIGVA: —- S8@1D painpeyps
eee agente TwapeUt (dv. 4sndeig UON ! peddpis 39 OT TS “proeseoret 6IT¥E .

 

 

 

 

 

 

 
 

 

 

 

 

11" Tee JOU LSYM @S4NU 03 O6 0} payPeulp JUSPNYS “SWOL UdLA {JEU OL Pay|em pue FEM (ay LUpIp. ay plesquspnis mo:

aNo-eq Pynom WUBOUIA 1 740 pue. 4e418) ay] sem oy Jey] Guides Pale ; BOIOA yew. Buno, "SuBY Bq. Pinoys juepnys ples yates YUEN, S|UBUOD -

 

 

: (ssvpsns) hana inane mee nt
ge PHO “AMY 40 sseIQ * WIA
ance ne EN woyuosuadsng Cd i TS | ploz/ow/tt. eaeez

- “aquepin6 B18 HS 104 SY eey 0;

OF Ul Hodel 0} pepsuip $1 Juspmg “Ez /OT Aep 28yj0 ag jnoge.sins jOU pus souepIN
-W@pUs]ad SOUTeL. “spy se fem S@ UL-UBIs peypeyo om ALeqouvas sourpinB " sasin OW ecto pois eu we

“VS001086

 

. UM -exods “sayjo $,esuny uses Jou ‘JOYS SAUSSGE UO JON “SqUBUILUCY .
“RuepDuL

[Au - arIaWA SS21D pe|npayps
0 - FO oo a _ SHE MEH | dy: “Umosg - Udy] peddnis /3nd. aT Ts PLOS/TZ/OT | BE6E7

Aly J8A9 UDINE, 3H “eAndnusip sem

_AMBOULA iA ‘SI 40 3eupdeus COP B

o T

 

 

TT
In
Buy
i
eine

  

 

 

 

A “Seiuioid T ‘ulebe. uaddey sign i ISASN,.
eyed au Spuesiepun pue ABojode ue ajoum PH ye sijeq seded- su) meg ASLQ JUSPMs BU O1 paziBojode qusaui,, w/o
"SSE JO pus oun Je sOutyy Bulmoiuy ueeg aney Adu spuupe

pea pessnosip suepms sayjoue pue BH quspnys seigoue 3e foded 40 sijeq Buywoaty ul payedioqued JUBOUIA “SIUSLULIOD ,

§ yeioded
PIPED

 

Bunueny jeq28,, od¥ ayeldosddeuy 60 Ts PTOC/OT/I9 = = BzOzZ

      

    

 

 

6667 Mame “2]2DULUE

£402 ‘OE ung pue so0z “T Ing UeeMag :se2eq qUePIOUT
eeu ld TUBOUIA A fords EELPOOT

 

HM quaaui,, -suoAUS. HNY Oy

    
Case 3:17-cv-00007-GTS-ML Document 101-16 Filed 05/31/19 Page 2 of 7

Wd TZ:6Te2t

   

9E0Z oT

 

  

 

-sepiieyo): "01 en6201 2 am

 

 

 

St0z
“ET AY

st

SB {JOM Se “atu OF Bunjesds USM apni sem SH ~s6uy 1 OlA S1djeq YEU suQ UE Udes USS
“squeWweoUNCUue Sulnp sem siuy “jou pip siaboy

day 8H “dogs oO shoq SUR 11 PIO T

ST0z 3
“OT 42 ‘by

 

     

 

6651 SD -e12purig

“wud: ‘At

‘pL ueC “BT

“ET ABW

   
  

{hR

   

be oul

oz:

Oz |
LEIA} :

  

         

keds Sem K UBUNA ssep Ad ut "wioo.1sa1 sho 3

 

£TOC

£40 Febeg

  

oyeul xO, dde 1B. uo ESIBALIOD, auoud ‘meudouc

“STOz ‘ENO

 

  

STRUT M/9.U0Ssey,

ddeu ul ‘pebesua puoying CE pue:oueds, Auuis, 91 it [TQ
olssunos: JOOUDS S,BIUUIA: LAM S9UBIasIO7):
IN: SHEEP. SSUBYO, 9S

‘

‘sdn

 

eSvosne) —_ —" ~
YIQVA - WIV
‘AMAtpy 40 sse[9 ; 2 esd
Oa uolsuadsns Wav “Wweusnd - HOBEIOLA Aeies TL tS - 9Toz/sa/to .

 

Bere”
MIVA - WT
‘AIADDY 30 SseID
WO Uosuedsns

    

i ng SIU: Woy, veya. suse, Buiney pepodes quepras)

peyueunsog
OPT

dv .

dv °

oZesz .

 

  

 

 

 

ST /b/ZT_M/2: DISNEY"

SqLOPOUT
3 aed wIaWA
“eying LON | ZA quent,. Ty Tg. StOc/eo/er -

   

“sueyep a6uaYO. 239. San, SUM, sidainur: SSIVOLUWIOD |

TESST

 

    

 

   

‘SUSPHLT
248d. MIVA Joieuag
> fluBUunic - UoN - ayeudorddeuy

 

 

Tt

TS

ST/OZ/TE. Mo PSOUNY We *(2JUUED uo paumgdes
SQUAPMS z usemaeq PWUNOD aiaqissod, peyodss Tapes, ee *SWUSURUCD :

_ASOCISE ITT

 

ut uy aqua Loop yeas e cau qu quepmys Jeigous pausnd quaoui “SYUBLUUIOD -

_ Sbasz
, AD: i

Mun:

 

 

Suopouy
bog UWiavA OSI
Gursndwes Sd¥ “URAYINS uoN WOM Sse Ys]

  

 

ena

“O€ unc pue saoz
Seu th TUEOUIA

“TE ng UBaAjag

Sozeq JWepoOUT
fords ZELvOOT

 

   

oT

§

stoc/ee/ea

suapouy
ed PUCHID WIA Joleueg
Suisndue AV. — “uossey WON ayedoiddenr. qT ts , STORNOISO Te8be
. sf . wr Le > yo . “* ees os nnn Maso
"Day oy |

SEU SY SU S41 BUY JOU SI SIUL “aU pug Jaye paddoys Ayeuy Guroé °
~BUOIIEIS, "SAIN. ‘Aue3 06 WER | Zeye8} usi6ua sue Bu + Pi ° J “SHUBLULIOD

    

bGEPE

 

187

2SB]0N queppur ! =
*SSION ABPUEHO |
~SILUM.Z.. SIVEUIWUOD ;

00"

i GD

ve
Case 3:17-cv-00007-GTS-ML Document 101-16 Filed 05/31/19 Page 3 of 7

Wd T2-6b-2T {Joc seg

 

 

 

  

VS001088

 

 

 

 

 

   

gt0z ‘€ PO
7
: : mage gage ae tet nen cee eo fe neem
sees enneie# jours By dy “AqueyD : :  feuvdesam «TT =—sTSS 0zvea/o0 aor
_ Lo ~~ “T/9 “TE/S “9%/¢ sejep asay3 uo Aes [OOUDS Yoj.Sy OS “Ino pesse.js ud|q sey SU ples AUUL/; (SIUBWILUCT |
i. | Pore na nn nmi | sta ne
Stoz Ste : UORUaIeC] “US , : .
a . oe _ fun ane: T JOSS sey Wd¥  -Jepeug - > [PAS] Jue. TT TS 9TOZ/Sz/e0 + Lapaz
ee oo . te
ae ae i TE/€ ‘OS/€ “Ez/E “St/e zsayep Aouensy, ssqusuIUC
see aun (sswiosns) , |
- : MICA = WO

women TOS DEE “AUWARDY 410 Sse} : Aung | $821 painpetos

Ec enate Ecce ERE 5 TTC von antag uorsuRdsns dv “eeu, | paddpis /399; TT «=. ag) otoziertye0, —gotaz

 

abebus 0} Jou aamenp uaniB SILAPMS nog ‘ot /s/¢ M/O UOssey D ‘sjUSpMs aU). pajeuedes

SJUSPMIS WOG “Wit peusnd zsuNO Buy S]EOIPL sUSPNys INO “poLIsd

SH ements ae thee crafotee

“BINYNY BU Ul IUADTYS JUNO SLA LAMA
PUES PSUSATEIU! SOIGEAN “SI] “WSUyQO BUY Usd JOU pip Aauy syenpul
Ap JO PUS OY] Ye ‘SUOWLOD SU Ui UOneUEye [2queA Uy pabebua syuepms 7 :sqU@WIUOD

 

: © (BT0e uve | YW PIO, - WIQVA | JOlARyag .
& . ft / GIN 6 Ae - BUI TeQueA - ‘dv. ‘uossey . GON | eyendoiddeut: TT TS  .9tez/eo/eo  — ega9z
sate ee eects cnesai ttt tania attests a meinismatttiss [scam r st natant gam neta eho colar ween eet ey einem mente sent cia oe eres gunmen tee yer canee ue eenegae ae
|

 

 

“Al[nye2403 ueO SHequeb ayy uty Madu PUB sjasaoy Jaded Jo fo1 sHel e dr payoid.sy woos Buy BUIARS]

ms| “ed IC] 88S 0] SARS] O] Payse usUI OL , “WUIsoUOD. NOA J0:SUON,, S2M I! SU [Ol BL “(s5uy sem By AILSA

O27) UIIM JOU BABY 0} PaWE!D Sy uosied SUT WOdJ S}ou B PBSU PINOM T WY PjO} T *ssep Buinp $Z/E uo uebe sui, uM SyOds T "povad jet SIUUIA, Uses pey
4SUUISN “BOLO sedmuug Issy PU BOLO $edDountd ouy. uM Suppeuo Aq dn pamoyjos 7 aul jnoge pies pey t91pes} & Buryyewuos,, 02 spieBel u g@UOBUICS,, -
Wim Bungee uesg pey ay aw Pi0a. aH. “pouad M28 Wg. .usengeg Aemyey ayy: :

SEM oY Sy ‘ssed Jay) paubis | “JuapMsJeyjoue LIM eu

 

_ : UL WIE LIM Syods 1°77 /T Aelia: uo sse[9 0} S109. OF palley SUL :S]UAULLCD .
| | (ssvipsns) |
| i UICVA - Wy :
9T0z 9L0e - ‘AMADDY 10 S8eID
oF - ‘Fe BY ‘6t/a84 z | Woy uoIsusdsns
. [ (ssvDsns) |
a ct |: UIGVA - VY
ae ST0Z | _ TARY JO sseIp 3 jeg JOWeag
z z t% Fad ‘6T Oba: Z WoL uosuedsns Md “wend ajeudoiddeuyz

   
         
 

  

£E0Z ‘OE UNE pue £O0z “T Ing UBEmjag :sexeg JeOpIOUT

6661 MEP 201p19 Spin WUSOUIA TOLedS LELPOOT
HoUSsy SUAS WWSprnyzS

  

~~ FE
Case 3:17-cv-00007-GTS-ML Document 101-16 Filed 05/31/19 Page 4 of 7

Wd IZ:6T2ZT L Jo peseg “$t0z “evo

9T0¢ 9b0E } uoyus}eq hb BHe|05 - UIA . :
. T ‘StRO ° ‘gz 20} tT : jOOLDS Jayy | dv. “YRuu0Gg,9 | UON cae we: ZT TS

SIAL ‘yonenpeub 40}. SYIPS.0 papsesu Buf} WES: ue “AyeinBaL. ssepp Ul 8q 03 ueld 2.uo, st 2y Allngadou::passius ey.sessep

|

 

 

— ; /STOZ/ET/OL = LeL9z :
‘deeA poob. 2 SABU pue “ssed sin eb TIM. BH. MOU [GUN sseq lessiusic: ALeZ SSiUUIA. Bulploy uaeq peu pippe> °

BUT WOl JOM 8yy dn-ayeuu [lM Suu, |
; STS'OT PUR OTSOT M/D YDIDpeD q -
" Fd “6 Jeg ‘seouasqe pasnoxeun :squeUw0> :
poy SWOPOUT ee ,
$t0z LOZ . ASawEC | (YTOVA ,
0 - r . ‘SPO "EPO! 7 : Bunweny, eA Ody. ‘uapunin - UON ; T feaoy ueniy Z- IS STOZ/ZT/E0 . £6907
! — _-* }OOUNS BY JO INO pue ut UBis Oy eunparoid Ou MO||OJ pue ssed Spundub-yo ue 786 O41 SOLO diy
paurejdxe:1ojyensiuiupy ‘saded AQSIWSY> pus J8/2M SIU 395 0} 229 Si 02 JUaM OY sue AULA ‘oT /pT/6 M/o >DIppe> q!
Joe ‘SUOUNUOD ULSq 0) peubisse sem oL] --powed pur Bulnp apisno aus, @ Aq. UBS SBM JUSOUIA, ISIUSUILUOD -
: roo mien manne t2t os nt acne aot tiy gipteena tite oo egge vanes see noes : beer enee anne
Zi , paquaunsog | 5 yeioqeq - ‘AICVA UOISSILUSg , :
ag EpoUr DdV¥:  yOIppes : MON - JNoyyAA joayas Ys) Zz 1s =, 9102/60/60 T9992

 

VS001089

 

 

SUF 0} SWOD ISN Sy “Sungny OU Ul JeLA

     

9T0Z 910
t “by dag “PT id

tele eet

 

TR cone rere fe Aten aha re ems mL gli sane Mabie Peres ii eons ines fenputten pnct mene eee stem Loe aoa
t I oy . : . rn

: oe “""" -SUITeFy 02 BAISN/DUCOUT “SJUSPNIS {BISASS DOMSIAIS]U .
Dd “eI25NSeAu! 03 JUaM ao04 PRIDPED "SW WIM Sj0ds Juapnys ey. eu Sulwelq esnoy Aus Je are sdoo,, Oder of BUYO qi O} SLWOO oO} JUapMs sEUQOUE |

JOY PaLodel JusIeg ISQUSLULUIOY -
ope ene ce ee va Sasppup TT tment an eee

STO SEO? | paqueuimcg  Syeiodsq: ATCA:
T . TePO - ‘Tz~O! . : SLePPU] od¥ - PIPPED -

 

Jo1IABUag ©
UON : syeudosddeuy ZI

 

 

TS STOZ/EZ/OT = B0ZZ

 

 

eee! elegans naan Bet Ha bt hie nemeer na am ret asdf th hal piensa rece me
1 : wee

“SLUOOI -

439790] ou Ul sOurbuoleq seu dn yp0} 03 DSLIEM SSM SWUBPMS "(Or$ ‘OZ$) uex2) patodsi yunowe SUI OF, B50 JOU “LUI UO £$ Dey AJUO SIULIA, ‘@AISNPUODUT -

Sem uonebgsaau ‘yuoo yoippea iq ‘uequny SIU PUB IUSPMYS JO UNY SyeW “PIOM NY Aes ‘S{UBWUWUOD Jspe1 sxe dnoi6 sty pue JUSPNYS OY} SUIIB|O AULA "SORA |

SBM YU fees ‘Pesnooe sem J 3eu] BW s194}04, “,(0]09 Aw JO esneosg Ajuo, /,3sDeI St SIL, “Jesdn sem euulA “Geq sjuapms daijoue yBnoiyy Buod sem aruuia :

JEU) J8Y9L9} Fg 07] peLioday quapnas “UWiOO, JOO], SUA U] WUSPIOU! UB ods. o} pssryas ssouM e PELE) -UOHUEne Sdiy¥ 0} WYBnowg Judes} By is WUBUUILUOD :
SYLOPIOU

Si0z Sk02 | PaUALUNIOG J sawec MIWA
tT t ‘st bo

JOlIAzUag ©
“ET BO: : quapour ‘uspunig UoN - sqeudoiddeuy - cE TS

STOZ/ET/OT” = B00LZ

ne ema Rotem mera AIA A ote comet nee ep AYE ect Se “ene enue

: eT ee -- “UOSSeY PsONI Jed /TOZ-STOZ ABSA [OOLDS MOU LU Gay SASS IIIM JUeDMYS -
Do “ee ~ Gay WO JUBAIL ISJUSUUOD |

 

 

         

 

 

 

£T0Z ‘OE UNE pue ZO0z “T INC UBaNgeg :sezeEq us pour
PERU JUeoUTA ‘Oteds LZ£ELPOOT

WiGdom CUT Vid

6667 GRP -epunig
-16 Filed 05/31/19 Page 5of7

Case 3:17-cv-00007-GTS-ML Document 101

Wd TZ-6T°2T

    

9T0z
‘6 29q ‘g

 

We J “PNPUOS JO Spoo usps ayy, Buy

 

oto !

aq |

 

 

 

 

 

 

£30 ¢ obey 810% ‘EDO
MOOHDS ING) QvSvd ‘OT MIWA) °
UIOVA - vodeem 2 InoUdIM -
~ uoisuadsns Ss uelogeq PBIUOD pesishyd
& _ JOOUDS-JO-4NG . ody: PIPED : _ UIGWA | Ou ang FEO AQAA IT Ts - gtozsro/et £002¢

 

 

 

co ee ee pao  aequinu. avoud Saulepuaquliedns JO] peyse quosui,

 

jars O} Spaau sty IL -STOQUIBUL nes. sp:
BIOIA ! Ingpedsaisn ue. sreugosddeuy oie Sune: ‘SH "SIL.

 

 

“SOMAMC sOluas JO) “Oneqoig’

““JuapuazuLedns pue- “OS orasunes [O0UDS' mM paynsuoy:
EMO} UORPUIDIOMNSU! Jo Luened. SAUSOULA INOGe-PSLISOUCED.-
YE SSB} rcnssip:¢ om jou SI JUSIUIA, “OT TO'ZE MO DIDPED

Sdan-31UM e *SJUBLULIOD ;

 

 

 

 

 

 

 

  
 

yY Suapouy =~ a ene
9T0z 9b0¢ | SANARDY LO1UasS BULEYyEY| UIavA uoReupsognsuy
oe no i . bd / T ed 40J UOHEQOIg : dev “hq Lon / pedse.sig Zr TS, 9tOz/ez/ET £E69%_
“OTOZ'OT M/S sOIppety a:
/quepms Yorks Oj SIleJSp Ssuayo ses |
- SUOMRIOIA Bupyed. SJUSUUOD |
§ :
§ |
So SJUBPIOUT
wens eae cou She SLOZ | BBY - BIQVA |
econ a Se PO . - Oe RO! . Suisndwep Od¥  “StfeISg UON | Bupwed (e6ait zr TS i gtoz/et/or: trz9z

 

 

 

 

 

6661 Age epg

 

£TO0Z “OE UNC pue s00z “T Inc leeMjeg seed Juepour

 

 

 

“uonusied [COLDS Joy ‘peubisse pU2 SswWOY pepeiuc Teupes Lo
“OY DS oSuBlod /pouad UIg ‘SE/ET/OT ISUSUILCD -

  

 

SetPiN FHSOULA A oods LELvOOT

 

 

VS001090
Case 3:17-cv-00007-GTS-ML Document 101-16 Filed 05/31/19 Page 6 of 7

Wd LZI6T:Z1

7 oo eo LEY “" quspuejunedns:
: 6 JQUIEISC] JO). peinpeups ||P uMoprdo}
PUB SIUSPMS psuiaduca uM Buneeu Aep au Jo JsOul Jueds soi

ASHER @ B42 NOA ‘snoshenno'sjeuy adoad {PY 01 Burio6 wr Aes euuos
S|GUIOY & 812 NOA y aoe! Asioey que no, 2j00YDS 84} 0} JeBuep e ‘Wy sues

 

UIURIM WSI921 PUZ,O ,“JO}OD No 4o esnieosq S]USPNJs JSUIO » WAM pajeedas

SEM | PUR ‘484 pode! 0} pardweye Tasyes

,d|Sy pedu em puy “sjuepms Pa1ojoo sy O}.wejun pue ydnw109 st

JEID0S UO Sjeemjet /Syeany paysod pay {orsdswA® cords BAGS) JUSOUIA }

S14 UO uN @ Bulpecjun pue Buipeo; woolpaq eur 1

ete nie aetna cee neste eer ese es an seein tate ane nade nemo

 

L409 ebeg

esuodses ouafiews panbeu aygis e pelgoues uonensujuupe [00

Q SouepIn5 pue Buyesunop sul pue
“BIPEW JEMOS US Paysod JueoUIA CApLA Jeyodeus pue saany BUA ASA0 SLUSDUOD

(BSUIAYO Ui WUOD) AACOUDSYBWRISEAg ABM PAB UB LNs Ul xO

fooups yBiy jeqise,,

eq 415 & JO oaplA B paysod PRY WUadUIA Jeu soda }
"JOURS YBIH jeIse, Je Aep locus SU paydmisip Ayequeisqns sAep Maj sed 3u9 J@A0-e1

+

“Stoz ‘e po

O} Peliajei sem Jeyeu siuy “SBSURYO SS9U) JO. suNJeU snoLIESs OY OF S1 ae “OTOZ |
UPS. SUA WISOUOS JO SPeUUO JUs.uNd Buy JO. JBI UTS

7 ssqusyed pauaauca WOd) seo Gunyey |
“LOUS) JeaL0 SOANOSSY JOOUDS ‘UOTE NSIULUpY SLA SU ie |
AIM B01/0d S}23g BY] Woy s|/2o pevisoe. (OUS) J89LYO sonosay JQOYDS StL :
BE NOA JO}O5 UD}s AW JO asne0NG ‘SW 2 SI Jes>euzyp Jo uoWelojeq, 0 LiDUIEG |
UPS AW JO UONEIUaWUSId aun JO asneceg ‘jenba aie ayo (qucs) :sajoN sapusyO
TRS Sf SINOA AlYM.spul BuNoA auy Yoke} 0} pesoddns nod aie mou “sjoouds uno .
Buleq Jeye ys9e1 e seupesl Aw Buijjed 40) }oouns Wwoy papusdsns SMeNZIONGM ;
tu Aq pausjeann Suse 10) Aep e FOUR SLU PSYOda BYS USU? SMENZTONAMD,O
“ABS OU SABY J Ssneosgq pebpaymowpe 3d 0} SMONZTONEMO,© ‘eIpaut :

BU] SHOda1 [B18A8S PEAlsdel (ONS) JDO BOUINOSSY JOOUSS Bu} © ‘AJOJs Jeuodeus -
BIBASS PSAe201 (OUS) JSDIYIO BOINOSSY [OOLDS SUL e

Paw yeIDEs uo sysod SAUBIUI/9TOZ:‘8-JOUIEIG-UO SS]UBULUOD »

S0CLZ

i . " wae vemos face nitn phen mantener ane ae
§ |
entre ea ! (ALWOIALLND
§ MOOHOSLNO) ysva
ge — WIQWA “dTdWA-Yoneprunut
cee ae ee £102 9t0z } ~ uoIsuadsns § yeiogaq pereaday
s g “eT o8d eG 2d | § :  JOOuRS-yO-3NE dv oIppes UICVA | JEUORUSAUT I TS. 9t0z/80/zT
ly

Uo[suBdsns Jeu) pauluUsiep feuUdg “dal
i

| i
‘

UPIUM ,,SOZb, ‘PIS WEL] Jo BuO pue Sq pinom Bu
peas SAS ORS] SY] JO SuseU S|ppiu pue

‘uossey “AI OPIPPED “sup ‘Syuased

I
BY} JO SWRU Su] SI jaxezq ae eur 12 Bupjoo] aym ,jexdiq.
|
SY Jeu} Jesdn sem quaoul,, » WSIDEI

. “C% JBQUISACN UO ssep Mew ¢ poued sid ul JOlWeued syeudoiddeu Surpyefie. |

 

 

 

 

 

 

£T0@ “Of ung pue soor “T |

G66T Ge Aeounng PPYIW JUSOUIA

 

unos Auun Moy ynoge Gupyey s1am Juepnis Jeyjoue pues WWsoUl, ‘ssep ue

Buppny, 2 ASU PSII2> SU Brea; O] papesu oy JI UY pey
"ABMe BuoUd sty.3nd 04 SOW 7 peyse sem oy om dnoJ6 Buunp Ajpno] oapia e Burdeid p

“6/ZT US jOOYIS 01 LuNTe. Pino JWwsOUIA, pue ‘App 3euy LeIs pinom
SAUBDUIA UM Z/ZT UO WOO. eoUSyaUOD S,/edouig Ul pley Juocy :sej0K] JapuayO :
“FEQUINU SSNOY, $teYIVe] BUY SI .
it & POled JO PUS.3Y) SPsBMO]e .
‘BAY OLA ples queOULA dros siy wim Bupyom sium ‘ssep yjew + pouad Ul JOqe Jo
a “UO SBAI] JBUDES] Ouy WSUS |

“PIS USUI, YSSUHOM |uy Jno Buissed sem Joye] ou se ‘ssejo yjew b poued Burne

“Waly juspUa]ULedns paypequos ay pue sasuanbesuos PSAIBoeL! |
SE Jol Pee] Sl} USSU; “seyDee} ou) GuDpow ueBeq pue pesnjes sp:
BLels pue Ino sucyd siy pey qusouUi, “ssejo yew jew Suund “9To7 |
RCIOULd JUEYSISs du} UM Jew WuaOUIA “pouad jst Buunge :91/T/zT TSJUBSWILUO’ ©

 

 

 

NC Usemjog sseayeq juepilouyz
‘oredS LELPOOT

[Ue Drric

   
  

   

VS007091
Case 3:17-cv-00007-GTS-ML Document 101-16 Filed 05/31/19 Page 7 of 7

Wd T2-6T:2T

 

 

£10 £ afeg

 

_ suspput
£10 ETOE Pequauindeg SfeLP uA UIOVA, |
Oo at 9 uer “9|uRt! . Wwappur dv “O[RRSy UON

seal aye pede STOZ-ZT0Z augue sty 10) pue “aBSr SIWEPEDE ZTOZ-9TOZ Siu Jo sousjeq Sut 101 “2107 “g Atemigag ‘ABIBIDSULL

dpinus weno soeid yoo, Jeu) Buuesy SiUePUaIULIEdns uo peseg

SAPS Ye UORNASU! OY Papusdsns s1 WUBdLIA <(ZT/TE/T 'ZT/OS/T ‘21
“lBJUN SEM UI, PUB LOSE! OU, 104 Pepusdsns Gulsq sem oy 3eui sua

o} Bled squapNys IRISAGS “UEPOUL Buy ssndsip 07 30U PSIDMsU sam au
i : :

(aL Sx)
9TOZ 9T0Z - ava: Buuesy
0 t “OE 2eq ‘Nz 28q Squapusqupedng

       

 

 

 

 

   

/S2/t "9T/O%/ZT) shep 9}
NYS PSOuUL LM paleus pey ey asn
“QW OU) dy ‘SSEP URW Li qUaD

8T0Z ‘E PO

- CT/9/T, eee Bunjied yrs ty payee SYUBLULOD)

Buppeg ebayr = zt

TS

£10Z/90/T0

L0eLe

E0eq Juepioul ayy Bulpseber SIOJVE|SIUIUPE UA yeads -

SU! UB Ul PSA[OAU! SEM IUBOUIA ‘TOT ’Z JOQUIBIO UD.’

uoisuadsns ST/ZT - 6/ZF 403 saBieuo 83S, ISJUBWILUOD

5 Yeodeg

Ddy pipes

MIVA

 

 

 

 

 

(SavAd)
VWSYC + Geet
ou Ang ssnge
40 Lone win!
Buajoaur)
asngy teqay ZI Ts

9102/80/21 66ELe

   
  
 

 

 

 

6661 Ge -epuzg

a ( SH
Mots y

 

£f02 “OE unc pue £002 “TF INC usenqag SOLE TsSpIOUT
FSeyoIy 2UBSUEA

‘oreds

LELb

sce ep

DOT

 

     

 

VS001092
